Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I Claims 1-7 in the reply filed on April 18, 2022 is acknowledged.
Claims 8-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 18, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 recites the main agent is a di- or higher epoxy compound while Claim 1 from which Claim 5 depends recites the main agent is a oxetane compound which is a di- or higher functional oxetane compound.  The re-definition of the main agent prevents Claim 5 from including all the limitations of the claim from which it depends.  Based on the as-filed specification it appears Claim 5 should read as further comprising the epoxy in the main agent of Claim 1 and, in the interest of compact prosecution, this is how Claim 5 will be interpreted.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura (JP2006015348; reference made to include English machine translation) as evidenced by Hayashida (EP3804902).
	Nishimura teaches compositions for soldering flux comprising a rosin component (A), an exemplified bis-oxetane and epoxy compound (B) (¶[0078] OXBP (bisoxetane), 2021P (alicyclic epoxy resin), an activator (exemplified P-1/P-2), and a thixotropic stearic acid amide wax (¶[0078] XBSA). See Table 1 for the exemplified compounds.  The base combination of Component A, B and activator is taught in ¶[0052] and ¶[0059], instance.
	In ¶[0018], Nishimura teaches the combination of rosin with thermosetting resins such as epoxy and oxetane compounds produces cured films.  The teaching of cured films along with thermosetting resins reasonable suggests the resulting flux composition of Nishimura must be a thermosetting composition.  This anticipates the preamble language.
	The thermosetting resin is considered to be the exemplified combination of bis-oxetane resin (1,4-bis [(3-ethyl-3-oxetanylmethoxy) methyl] biphenyl OXBP (¶[0078]) which is formula O1 of Claim 2) and 2021-P alicyclic epoxy resin along with the rosin Component A (R-1,R-2, R’-3 in Table 1).
	The rosin derivative is taught to regenerate free carboxyl groups with heated that chemically react with Component (B) (the oxetane and epoxy). (¶[0052]) As there two oxetane and two epoxide groups in the Component B and cured films are taught (¶[0018]) from these three components, one of ordinary skill in the art is reasonably suggested the rosin derivative of Nishimura must be acting as curing agent especially in light of the lack of disclosure of any other curing agent used to produced cured films in addition to the above.  Therefore, this rosin derivative component A anticipated the curing agent of the thermosetting resin of Claim 1.
	The exemplified oxetane compound of Nishimura anticipates the main agent of the thermosetting resin of Claim 1 as it is a bis-oxetane compound and the OXBP anticipates O1 of Claim 2.
	Nishimura teaches P-1/P-2 in Table 1 in a section which reasonably translates as Activator.   These compounds are polyhemiacetals of ester resins (¶[0083]) which are closely related to the rosin derivatives but are separate from them on closer examination.  The exemplifies compounds are reaction products of dicarboxylic acid and alkyl vinyl ether (dibutanediol divinyl ether).  Surprisingly, Nishimura discloses activators in ¶[0052] and ¶[0059] but is completely silent on them other than to say “activator”.  
	As evidenced by Hayashida in ¶[0020-0022] reaction products of alkyl vinyl ethers and organic acids form block organic acids with a hemiacetal structure which separate on heating to the initial reaction compounds.  These include adipic acid, succinic acid and butyl vinyl ether.  While Nishimura teaches divinyl ethers, (essentially bis-alkyl vinyl ether), Nishimura also teaches hemiacetal structure with similar reaction components.  Hayashida also teaches the removal of oxides effect for activators from the surface of the metal powder in the resulting solder paste in ¶[0016-0017] and [0036] which is the same effect Applicant teaches for the recited activators. (page 18 - lines 20-27 as-filed specification).  Therefore, the hemiacetal ester resin P-1/P-2 of Nishimura anticipate the activators of Claim 1.
	The main agent is oxetane and epoxy (OXBP and 2021P).  In Table 1 the main agent in the examples is therefore, 1.5 parts OXBP and 0.3 parts 2021P which is ~83 wt% of oxetane (1.5/1.8) which anticipates Claim 3.
	The XBSA amide wax as thixotropic agent anticipates Claim 7.
	Table 1 is below with translated text of the relevant sections.

    PNG
    media_image1.png
    424
    765
    media_image1.png
    Greyscale


Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura (JP2006015348; reference made to include English machine translation) as evidenced by Hayashida (EP3804902), Osaka (WO201235480; reference made to included English machine translation) and Oosedo (U.S. 20030064228).
	Nishimura is applied as above under §102.  The epoxy is not expressly exemplified as a di- or higher functional epoxy.
As evidenced by Osaka (page 12/17 lines 1-4 below the Table) and also Oosedo (¶[0089]) the alicyclic epoxy resin Selokiside 2021P is known as Celoxide 2021P and is a diepoxy carboxylate resin even though the translation of Nishimura suggests there is only one epoxy group present in the compound because only one epoxy is present in the name.  This combination of bis-oxetane and diepoxy anticipates Claim 5. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (JP2006015348; reference made to include English machine translation) as evidenced by Hayashida (EP3804902) in view of Pujari (U.S. 20140060703).
Nishimura is applied as above under §102.
Nishimura is silent on the activator that is required to be used in the compositions.  Therefore, one of ordinary skill in the art is reasonably suggested any activator known in the art may be used. 
Pujari, working in the field or rosin containing solders, teaches the activator reduces, deters or prevents the formation of unwanted chemical species on the surface of the component the flux is applied to. (¶[0036]) As the solder contains metal particles, one of ordinary skill in the art is reasonably suggest this applies to the metal solder particles also.  Pujari teaches multiple types of activators including glutaric acid and triethanolamine in ¶[0037]. (The list of carboxylic acids in ¶[0037] appears to be missing a comma between glutaric and succinic acid).
It would have been obvious to a person of ordinary skill in the art to practice the invention of Pujari by using a glutaric or triethanolamine activator in place of the P-1/P-2 activators because Pujari does necessarily require these P-1/P-2 activators and the glutaric acid and triethanolamine are known activators in similar rosin based flux systems.  This represents the simple substitution of known activators for the predictable result of a rosin based flux with activator in it.  
Alternatively, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Nishimura by adding a glutaric acid or triethanolamine in addition to the P-1/P-2 activators for the advantage of adding a component which is taught by Pujari to deter or prevent the formation of unwanted chemical species on the surface of the component the flux is applied to. (¶[0036])  One of ordinary skill in the art would have been motivated to choose glutaric acid or triethanolamine as they are specifically taught by Pujari for this purpose.
A skilled artisan would have a reasonable expectation of success in the above modifications of Nishimura because Nishimura exemplifies adipic acid, taught as an activator by Punjari, the comparative examples.  While the examples are comparative, however, they compare not using an epoxy or oxetane with the rosin derivative rather than comparing types of activators.  Therefore, one of ordinary skill in the art, especially in light of Nishimura’s lack of disclosure of the types of activators that can be used or even the reason for P-1/P-2, would not see the comparison as teaching away from using the activators of Punjari as above.
Review of Applicant’s examples in the as-filed specification suggests there are no comparisons and, therefore, no demonstration that the choice of activator results in anything but its expected properties and functions found in the prior art already of record.
This reads over Claim 6.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 8, and 9 of U.S. Patent No. 10, 522,493. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims above of 10,522,493 read over instant claims 1-7 in an apparent manner but also recite additional elements.
In response to this action, should Applicant request to hold in abeyance a response, such as, a terminal disclaimer (TD) to the pending ODP rejection, it is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 
“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and resolution of the non-statutory double patenting rejections of record.
The closest prior art with respect to Claim 4 is Yu (U.S. 20140178696) which teaches the use of benzoxazines as curing agents for thermosetting paste compositions.  However, using a benzoxazine curing agent in Nishimura would result in either replacing the rosin derivative, reasonably suggested to be a curing agent in its own right, or adding additional curing agent into the compositions.  This would interfere with the ability for the oxetane and epoxy to react with the rosin derivative as required by Nishimura. ¶[0052  Either way, the such a substitution either represents compromising the principle of Nishimura or presents the addition of another component in the composition of Nishimura which does not give a reasonable expectation of success that a solder flux that has the properties that Nishimura desires would result.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher M Rodd/            Primary Examiner, Art Unit 1759